73143: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-34702: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73143


Short Caption:DUNHAM (JOHN) VS. STATECourt:Supreme Court


Related Case(s):82405, 82405-COA


Lower Court Case(s):Douglas Co. - Ninth Judicial District - 16CR0159Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:06/12/2018 at 3:00 PMOral Argument Location:Carson City


Submission Date:06/12/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Francis DunhamKristine L. Brown


RespondentThe State of NevadaRichard B. Casper
							(Douglas County District Attorney/Minden)
						Mark B. Jackson
							(Douglas County District Attorney/Minden)
						Adam Paul Laxalt
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


05/31/2017Filing FeeFiling Fee Waived - Criminal.


05/31/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-18144




06/14/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-19671




06/20/2017TranscriptFiled Notice from Court Reporter. Kathy Jackson stating that the requested transcripts were delivered.  Dates of transcripts: 02/13/17, 02/14/17, 02/15/17.17-20381




09/26/2017BriefFiled Appellant's Opening Brief.17-32587




09/26/2017AppendixFiled Joint Appendix Volumes 1-3.17-32588




10/25/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Answering Brief due:  November 9, 2017.17-36656




11/09/2017BriefFiled Respondent's Answering Brief.17-38769




12/01/2017BriefFiled Appellant's Reply Brief.17-41398




12/01/2017Case Status UpdateBriefing Completed/To Screening.


04/25/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-15770




05/02/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Tuesday, June 12, 2018, at 3:00 p.m. for 30 minutes in Carson City.18-16657




05/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-19620




06/12/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel.


09/06/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Pickering/Gibbons/Hardesty. Author: Hardesty, J. Majority: Hardesty/Pickering/Gibbons. 134 Nev. Adv. Opn. No. 68. NNP18-KP/MG/JH18-34702




10/01/2018RemittiturIssued Remittitur.18-38314




10/01/2018Case Status UpdateRemittitur Issued/Case Closed.


10/04/2018RemittiturFiled Remittitur. Received by County Clerk on October 2, 2018.18-38314





Combined Case View